Exhibit 10.2
MEMORANDUM OF UNDERSTANDING
The following memorandum of understanding is entered into by and between
Pinnacle Entertainment, Inc. (“Pinnacle”) and RSUI Indemnity Company (“RSUI”).
The “Effective Date” of this agreement is February 3, 2010. Pinnacle and RSUI
each hereby agree as follows:

  1.   RSUI agrees to pay the sum of $23,400,000.00 (the “Settlement Payment”)
to Pinnacle within ten (10) days of the Effective Date. The Settlement Payment
shall be made via wire transfer, as directed by Pinnacle. The Settlement Payment
is in addition to RSUI’s prior payment of $2,017,908.

  2.   Upon payment of the Settlement Payment, Pinnacle and RSUI will mutually
release all claims known or unknown (including section 1542 waivers, any alleged
bad faith, any alleged violations of the Nevada Revised Statutes 686.310, and
reimbursement of any amounts paid by RSUI in connection with this loss) that
they have against each other relating to Pinnacle’s Hurricane Katrina insurance
claims and/or as set forth in the First Amended Complaint in this matter. RSUI
shall also release all such claims that it may have against Pinnacle’s other
insurers.

  3.   Within five (5) business days of its receipt of the Settlement Payment,
Pinnacle shall dismiss its First Amended Complaint in this matter, with
prejudice. Pinnacle and RSUI shall bear their own fees and costs relating to the
matter.

  4.   The parties agree to cooperate in preparing a final settlement document
that memorializes this agreement. Such final settlement document shall contain

 

 



--------------------------------------------------------------------------------



 



      the terms set forth herein, which are material. Nothing in the final
settlement document shall be inconsistent with the terms of this agreement.

  5.   The parties agree that this agreement is binding upon the parties and
shall be admissible to enforce the agreement, and it is agreed that all
mediation and settlement privileges do not apply to this agreement.

  6.   This agreement is, and the final settlement agreement shall be, governed
by Nevada law, without regard to Nevada’s conflict of law principles.

  7.   This agreement contains the entire agreement between and among the
parties relating to Pinnacle’s Hurricane Katrina insurance claim and/or the
facts and claims alleged in the First Amended Complaint, and all prior or
contemporaneous agreements, understandings, representations and statements, oral
or written, relating to those matters are merged into this agreement. This
agreement shall be merged into the final settlement agreement. The RSUI Policies
are not merged into this agreement, but remain enforceable except to the extent
provided for herein.

  8.   None of the parties have made, nor shall they be deemed to have made, any
admission of any kind by their negotiation of or entry into this agreement.
Neither this agreement nor any provision contained herein shall be construed by
any person as an admission by any of the parties of any liability for, related
to or arising out of any of the claims released herein or any other claims of
any other nature. The parties are entering into this agreement for the purpose
of resolving disputed issues between them and to avoid the costs and risks of
litigation with respect to such resolved issues. This agreement

 

- 2 -



--------------------------------------------------------------------------------



 



      shall have no precedential value in any future claims between Pinnacle and
RSUI or any other party.

With their signature, the undersigned represent and warrant that they have the
authority to agree to and bind their respective principles to the agreement
contained in this Memorandum of Understanding.

                  Pinnacle Entertainment, Inc.   RSUI Indemnity Company    
 
               
By: 
/s/ John A. Godfrey   By:  /s/ Michael Koski    
 
         
 
Its:  Executive Vice President.     Its: 
 
VP Claims    
 
  Secretary and General Counsel            

 

- 3 -